Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a Final Office Action on the merits. Claims 1-21 are currently pending and are addressed below.

Response to Amendment
The amendment under 37 CFR 1.132 filed 02/08/2021 is sufficient to overcome the rejection of claims 1-21 based upon the 102 rejections of claims 1 and 12 based upon Lee.  However, new rejections have been made based upon the amendments, based upon the previously cited Corkum.  The objections to the specification have been canceled due to the amendments to the specification.  The 112(f) rejections regarding “low resolution” and “high resolution” have been addressed.  The rejection regarding these terms is canceled.  The examiner would like to note that the previously cited art still addresses the updated claims.

Response to Arguments
Applicant’s arguments, see amendment, filed 02/08/2021 have been fully considered and are not persuasive.  While the arguments would be persuasive in arguing that Lee does not totally precede the amendments to the claim, the arguments cite that none of the references cited including Lee, Boca, Corkum, Hajazi, Rose, and 
Specifically, Corkum has a wrist mounted camera [0017] (which could be a 3D imaging camera [0030], including a structured light projector, see rejection below for more details).  This wrist mounted camera can be moved closer to the part which may improve resolution, as the specification of Corkum states.  Corkum has a process it goes through, shown on Figure 3 [0011].  During this process, it moves from pose to pose, taking images in response to changes in distance.  These images, due to the change in distance, will have changed resolution.  Additionally, Lee does actually cite having potentially two or more cameras, and lists possible resolutions ([0021-0024]).  Lee suggests configurations, but never spells out directly using two cameras with different resolutions for different ranges.  Oleynik (U.S. Pub. No. 2019/0291277) also suggests the use of two different 3D imaging cameras/sensors.  The palms could have short range lasers, and the head could have a lower resolution camera. ([0349] shows the resolutions differ, [0393] states lasers could be in the hand/palm. [0395] states that the camera could be in the robot’s “pan tilt head”.  For the purpose of most cleanly addressing the claim language, Corkum was used, even though Oleynik and Lee address the unstated idea of using different cameras with different resolutions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim(s) 1, 5, 10, 12, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Publication No. US2015/0224648), hereafter referred to as Lee in light of Corkum et al (WIPO Publication No. WO 2018/053430 A1) hereafter known as Corkum.
For Claim 1, Lee teaches An intelligent robotic system, comprising ([0004]),  2at least one multi-axis robotic arm (See Figure 1), at least one gripper attached to the multi-axis robotic arm for picking up a 4component ([0007]), machine vision system comprising at least a three-dimensional (3D) 6surface-imaging module configured to obtain information regarding 3D pose and location of an object ([0004]) and 7
8a control module configured to control movements of the multi-axis 9robotic arm and the gripper based on the determined location and 3D pose of the 10component. ([0004]).
Lee does not teach in response to determining that a distance between the 3D surface- 8imaging module and the component is greater than a predetermined value, 9generate 3D imaging information associated with the component at a first 10resolution, and
 11in response to determining that the distance is less than the 12predetermined value, generate 3D imaging information associated with 13the component at a second resolution that is higher than the first 14resolution, wherein the 3D imaging information at the first resolution is 15used for determining a location of the component, and wherein the 3D 16imaging information at the second resolution is used for determining a 3D pose of the 7component, 
Corkum, however, does teach in response to determining that a distance between the 3D surface- 8imaging module and the component is greater than a predetermined value, 9generate 3D imaging information associated with the component at a first 10resolution, and
 11in response to determining that the distance is less than the 12predetermined value, generate 3D imaging information associated with 13the component at a second resolution that is higher than the first 14resolution, wherein the 3D imaging information at the first resolution is 15used for determining a location of the component, and wherein the 3D 16imaging information at the second resolution is used for determining a 3D pose of the 7component, ([0017] Corkum can use a wrist mounted camera 150 to locate an object.  It can then move the arm closer to the object, refining location and orientation information and may yield a higher resolution image of the object.  According to [0030] the camera can be a 3D imaging sensor, a stereoscopic camera, a structured light imaging system, or other depth sensor that creates depth images such as in the form of a 3D point cloud image.  Figure 1 shows the camera 150 being wrist mounted.  Figure 3, [0011] shows how the arm takes an image, moves closer, and takes another image.  In this scenario, the first pose is the predetermined distance.  Upon determining that the robot is in the initial pose, it moves to the first pose, taking the image.  It then moves closer, taking another image in the second pose which may have a higher resolution (as the prior art states).  Both images are used for both location and pose information.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Corkum’s method of having the robot take images of different resolutions with 3D cameras with Lee’s robot controller.  A person of ordinary skill in the art prior to the effective filing date would do this because resolution at a distance does not need to be as high if you are going to get closer to the object and take a higher resolution image.  As long as you know where the object is so that you can get closer to it, any resolution high enough to determine location will suffice.

For Claim 5, modified Lee teaches The intelligent robotic system of claim 1.
Lee does not teach wherein the machine 2vision system is configured to apply a machine-learning technique while determining the location and 3the 3D pose of the component.
However, Corkum teaches wherein the machine 2vision system is configured to apply a machine-learning technique while determining the location and 3the 3D pose of the component. ([0038-0041]).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Lee to incorporate Corkum’s teaching of using a machine learning technique to detect location and the 3D pose information of an object.  A person of ordinary skill in the art prior to the effective filing date of the claimed invention would do this it would allow the robotic system to take the information collected from the cameras and create a 3D representation for the robotic system to act accurately upon.

For Claim 10, modified Lee teaches The intelligent robotic system of claim 1, wherein the multi-axis 2robotic arm has at least six degrees of freedom. ([0019]).

For Claim 12, Lee teaches A method for operating an intelligent robotic system that comprises ([0004]) at least one multi-axis robotic arm and at least one gripper attached to 3the multi-axis robotic arm for picking up a component (See Figure 1 and [0007]) the method comprising:  4
Determining a location and a 3D pose of the component using a 5machine vision system, wherein the machine vision system comprises at least a 6three-dimensional (3D) surface-imaging module ([0004]) 
and 7controlling movements of the multi-axis robotic arm and the gripper based 8on the determined location and 3D pose of the component. ([0004]).
Lee does not teach Generating 3D imaging information associated with the component at a first resolution, in response to determining that a distance between the 3D surface-imaging module and the component is greater than a predetermined value, and
Generating 3D imaging information associated with the component at a second resolution that is higher than the first resolution, in response to determining that the distance is less than the predetermined value, wherein the 3D imaging information at the first resolution is used for determining the location of the component, and wherein the 3D imaging information at the second resolution is used for determining the 3D pose of the component;
Corkum, however, does teach Generating 3D imaging information associated with the component at a first resolution, in response to determining that a distance between the 3D surface-imaging module and the component is greater than a predetermined value, and
Generating 3D imaging information associated with the component at a second resolution that is higher than the first resolution, in response to determining that the distance is less than the predetermined value, wherein the 3D imaging information at the first resolution is used for determining the location of the component, and wherein the 3D imaging information at the second resolution is used for determining the 3D pose of the component;  ([0017] Corkum can use a wrist mounted camera 150 to locate an object.  It can then move the arm closer to the object, refining location and orientation information and may yield a higher resolution image of the object.  According to [0030] the camera can be a 3D imaging sensor, a stereoscopic camera, a structured light imaging system, or other depth sensor that creates depth images such as in the form of a 3D point cloud image.  Figure 1 shows the camera 150 being wrist mounted.  Figure 3, [0011] shows how the arm takes an image, moves closer, and takes another image.  In this scenario, the first pose is the predetermined distance.  Upon determining that the robot is in the initial pose, it moves to the first pose, taking the image.  It then moves closer, taking another image in the second pose which may have a higher resolution (as the prior art states).  Both images are used for both location and pose information.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Corkum’s method of having the robot take images of different resolutions with 3D cameras with Lee’s robot controller.  A person of ordinary skill in the art prior to the effective filing date would do this because resolution at a distance does not need to be as high if you are going to get closer to the object and take a higher resolution image.  As long as you know where the object is so that you can get closer to it, any resolution high enough to determine location will suffice.

For Claim 16, modified Lee teaches The method of Claim 12.
Lee does not teach wherein while determining the location and the 3D pose of the component, the machine 2vision system is configured to apply a machine-learning technique.
However, Corkum teaches wherein while determining the location and the 3D pose of the component, the machine 2vision system is configured to apply a machine-learning technique. ([0038-0041]).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Lee to incorporate Corkum’s teaching of using a machine learning technique to detect the location and 3D pose information of an object.  A person of ordinary skill in the art prior to the effective filing date of the claimed invention would do this it would allow the robotic system to take the information collected from the cameras and create a 3D representation for the robotic system to act accurately upon.

For Claim 21, modified Lee teaches The method of claim 12, wherein the multi-axis robotic arm has at 2least six degrees of freedom. ([0019]).


Claims 2-4, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Corkum in view of Remus, et al (US Publication No. US 8,437,535 B2), hereafter known as Remus.
For Claim 2, modified Lee teaches The intelligent robotic system of claim 1, wherein the 3D surface imaging module comprises a camera. ([0004])
Lee does not teach wherein the 3D surface- 2imaging module comprises a structured-light projector.
However, Remus does teach wherein the 3D surface- 2imaging module comprises a camera and a structured-light projector. (Col 10, Line 32).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Lee’s 3D surface imaging module with the well-known structured light projector as taught by Remus because it provides another well-known means of creating 3D image presentation.  In addition, a person of ordinary skill in the art prior to the effective filing date of the claimed invention would modify Lee with Remus’ teaching because structured light is a known and effective method to create a 3D representation from a 2D image.
For Claim 3, modified Lee as modified by Remus teaches The intelligent robotic system of claim 2. 
This particular modification of Lee by Remus does not teach wherein the structured- 2light projector comprises:  3a digital light processing (DLP) chip;  4a mirror array; or  5an independently addressable VCSEL (vertical-cavity surface-emitting 6laser) array.
However, Remus further teaches wherein the structured- 2light projector comprises:  3a digital light processing (DLP) chip;  4a mirror array; or  5an independently addressable VCSEL (vertical-cavity surface-emitting 6laser) array. (Col 10, Line 32).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Lee as modified by Remus’s structured light projector by using the well-known mirror array because it is an effective method to project structured light.  In addition, a person of ordinary skill in the art prior to the effective filing date of the claimed invention would do this because mirror arrays are a known and effective method to project structured light.
For Claim 4, modified Lee as modified by Remus teach The intelligent robotic system of claim 2.
This particular modification of Lee by Remus does not teach wherein the 3D surface- 2imaging module is configured to perform one or more of:  3generating a first 3D point cloud using a spatial-codification 4technique; and  29 Attorney Docket No. ENOV17-1001USInventors: Yung et al. YD ENOV17-1001US Patent Application.doc5generating a second 3D point cloud using a spatial and time- 6multiplexing technique.
Lee further teaches wherein the 3D surface- 2imaging module is configured to perform one or more of:  3generating a first 3D point cloud using a spatial-codification 4technique; and  29 Attorney Docket No. ENOV17-1001USInventors: Yung et al. YD ENOV17-1001US Patent Application.doc5generating a second 3D point cloud using a spatial and time- 6multiplexing technique. ([0021-0023]).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Lee as modified by Remus’s 3D surface imaging module with Lee’s teaching of generating 3D point clouds using either spatial codification techniques (single image) or spatial and time multiplexing techniques (multiple images over time) because 3D point clouds are useful ways to represent objects in a digital medium.  A person of ordinary skill in the art prior to the effective filing date of the claimed invention would do this because 3D point clouds are useful ways to represent objects in a digital medium.
For Claim 13, modified Lee teaches The method of claim 12, wherein the 3D surface-imaging module 2comprises a camera. ([0004])
Lee does not teach wherein the 3D surface- 2imaging module comprises a structured-light projector.
However, Remus does teach wherein the 3D surface- 2imaging module comprises a camera and a structured-light projector. (Col 10, Line 32).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Lee’s 3D surface imaging module with the well-known structured light projector as taught by Remus because it provides another well-known means of creating 3D image presentation.  In addition, a person of ordinary skill in the art prior to the effective filing date of the claimed invention would modify Lee with Remus’ teaching because structured light is a known and effective method to create a 3D representation from a 2D image.
For Claim 14, modified Lee as modified by Remus teaches The method of claim 13. 
This particular selection of Lee as modified by Remus does not teach wherein the structured- 2light projector comprises:  3a digital light processing (DLP) chip;  4a mirror array; or  5an independently addressable VCSEL (vertical-cavity surface-emitting 6laser) array.
Remus further teaches wherein the structured- 2light projector comprises:  3a digital light processing (DLP) chip;  4a mirror array; or  5an independently addressable VCSEL (vertical-cavity surface-emitting 6laser) array. (Col 10, Line 32).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Lee as modified by Remus’s structured light projector by using the well-known mirror array because it is an effective method to project structured light.  In addition, a person of ordinary skill in the art prior to the effective filing date of the claimed invention would do this because mirror arrays are a known and effective method to project structured light.
For Claim 15, modified Lee as modified by Remus teach The method of Claim 13.
This particular selection of Lee as modified by Remus does not teach wherein while determining the location and 3D pose of the component, the 3D surface- 2imaging module is configured to perform one or more of:  3generating a first 3D point cloud using a spatial-codification 4technique; and  29 Attorney Docket No. ENOV17-1001USInventors: Yung et al. YD ENOV17-1001US Patent Application.doc5generating a second 3D point cloud using a spatial and time- 6multiplexing technique.
However, Lee further teaches wherein while obtaining the 3D pose information of the component, the 3D surface- 2imaging module is configured to perform one or more of:  3generating a first 3D point cloud using a spatial-codification 4technique; and29Attorney Docket No. ENOV17-1001USInventors: Yung et al. YD ENOV17-1001US Patent Application.doc5generating a second 3D point cloud using a spatial and time- 6multiplexing technique. ([0021-0023]).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Lee as modified by Remus’s 3D surface imaging module with Lee’s teaching of generating 3D point clouds using either spatial codification techniques (single image) or spatial and time multiplexing techniques (multiple images over time) because 3D point clouds are useful ways to represent objects in a digital medium.  A person of ordinary skill in the art prior to the effective filing date of the claimed invention would do this because 3D point clouds are useful ways to represent objects in a digital medium.

Claims 6-8 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as modified by Corkum, in view of Hajazi, et al (A paper titled “Using Convolutional Neural Networks for Image Recognition” from the organization Cadence.  Please refer to references cited) hereafter known as Hajazi.
For Claim 6, Lee as Modified by Corkum teach The intelligent robotic system of claim 5, wherein applying the 2machine-learning technique comprises training one or more neural 3networks. (Corkum, [0038-0041]).
Lee as modified by Corkum does not teach, the use of Convolutional Neural Networks (CNN).
However, Hajazi does teach the use of Convolutional Neural Networks (CNN). (Please refer to page 3).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Lee as modified by Corkum’s teaching of applying machine learning techniques to neural networks to incorporate Hajazi’s teaching of using a convolutional neural network.  A person of ordinary skill in the art prior to the effective filing date of the claimed invention would do this because CNNs are well known in the art as a type of neural network to use in image identification.
For Claim 7, Lee as modified by Corkum as modified by Hajazi teach The intelligent robotic system of claim 6 and the use of CNNs.
This particular selection of Lee as modified by Corkum as modified by Hajazi does not teach wherein training the CNNs 2comprises using a plurality of images of the component generated based on 3a computer-aided design (CAD) model of the component as training samples
Corkum further teaches wherein training the 2neural networks comprises using a plurality of images of the component generated based on 3a computer-aided design (CAD) model of the component as training samples. ([0038-0041]).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Lee as modified by Corkum as modified by Hajazi’s use of CNNs to incorporate Corkum’s teaching of training the model using images produced from a CAD model because it would be an effective way to produce images in any shape in a variety of poses in a controlled environment.  In addition, a person of ordinary skill in the art prior to the effective filing date of the claimed invention would do this because it is an effective way to produce images of any shape in a variety of poses in a controlled environment.
For Claim 8, Lee as modified by Corkum as modified by Hajazi teach The intelligent robotic system of claim 6 and the use of CNNs.
This particular selection of Lee as modified by Corkum as modified by Hajazi do not teach wherein the CNNs 2comprise a component-classifying CNN and a pose-classifying CNN.
Corkum further teaches wherein the neural networks 2comprise a component-classifying network and a pose-classifying network. ([0038-0041]).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Lee as modified by Corkum as modified by Hajazi’s teaching of using CNNs to incorporate Corkum’s teaching of having a separate component classifying network and a pose classifying network because it would allow the CNNs to become more specialized and only have one task they would have to excel at.  In addition, a person of ordinary skill in the art prior to the effective filing date of the claimed invention would do this because it would allow the CNNs to be more specialized.  In this way, they would only have one task to excel at, instead of having to use the same neural network to excel at potentially dozens.
For Claim 17, Lee as Modified by Corkum teach The method of claim 16, wherein applying the machine-learning 2technique comprises training one or more neural networks. (Corkum, [0038-0041]).
Lee as modified by Corkum does not teach, the use of Convolutional Neural Networks (CNN).
However, Hajazi does teach the use of Convolutional Neural Networks (CNN). (Please refer to page 3).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Lee as modified by Corkum’s teaching to train one or more neural networks to incorporate Hajazi’s teaching of using a convolutional neural network.  A person of ordinary skill in the art prior to the effective filing date of the claimed invention would do this because CNNs are well known in the art as a type of neural network to use in image identification.
For Claim 18, Lee as modified by Corkum as modified by Hajazi teach The method of Claim 17 and the use of CNNs.
This particular selection of Lee as modified by Corkum as modified by Hajazi does not teach wherein training the CNN comprises 2using a plurality of images of the component generated based on a computer- 3aided design (CAD) model of the component as training samples
Corkum further teaches wherein training the network comprises 2using a plurality of images of the component generated based on a computer- 3aided design (CAD) model of the component as training samples. ([0038-0041]).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Lee as modified by Corkum as modified by Hajazi’s use of CNNs to incorporate Corkum’s teaching of training the model using images produced from a CAD model because it would be an effective way to produce images in any shape in a variety of poses in a controlled environment.  In addition, a person of ordinary skill in the art prior to the effective filing date of the claimed invention would do this because it is an effective way to produce images of any shape in a variety of poses in a controlled environment.
For Claim 19, Lee as modified by Corkum as modified by Hajazi teach The method of Claim 17 and the use of CNNs.
This particular selection of Lee as modified by Corkum as modified by Hajazi does not teach wherein the CNNs comprise a 2component-classifying CNN and a pose-classifying CNN.
Corkum further teaches wherein the networks comprise a 2component-classifying network and a pose-classifying network. ([0038-0041]).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Lee as modified by Corkum as modified by Hajazi’s teaching of using CNNs to incorporate Corkum’s teaching of having a separate component classifying network and a pose classifying network because it would allow the CNNs to become more specialized and only have one task they would have to excel at.  In addition, a person of ordinary skill in the art prior to the effective filing date of the claimed invention would do this because it would allow the CNNs to be more specialized.  In this way, they would only have one task to excel at, instead of having to use the same neural network to excel at potentially dozens.
Claim 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Corkum in view of Rose et al (WIPO Pub No. 2018/-53430 A1), hereafter known as Rose.
For Claim 9, modified Lee teaches The intelligent robotic system of claim 1.
Lee does not teach wherein the machine 2vision system further comprises an ultrasonic range finder configured to estimate 3a distance between the gripper and the component.
Rose, however, does teach wherein the machine 2vision system further comprises an ultrasonic range finder configured to estimate 3a distance between the gripper and the component. ([0103]).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Lee to incorporate Rose’s teaching of having an ultrasonic sensor to detect objects near the gripper.  A person of ordinary skill in the art prior to the effective filing date of the claimed invention would do this because it would allow for more precise distance measurements than a camera may allow.
For Claim 20, modified Lee teaches The method of Claim 12.
Lee does not teach wherein while determining the location and the 3D pose 2 of the component, the machine vision system is further configured to 3use an ultrasonic range finder to estimate a distance between the gripper and the 4component.
Rose, however, does teach wherein while determining the location and the 3D pose 2of the component, the machine vision system is further configured to 3use an ultrasonic range finder to estimate a distance between the gripper and the 4component. ([0103]).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Lee to incorporate Rose’s teaching of having an ultrasonic sensor to detect objects near the gripper.  A person of ordinary skill in the art prior to the effective filing date of the claimed invention would do this because it would allow for more precise distance measurements than a camera may allow.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Corkum in view of Takanishi et al (European Patent Publication No. EP 3,284,563 A2) hereafter known as Takanishi.
For Claim 11, modified Lee teaches The intelligent robotic system of claim 1.
Lee does not teach further comprising at 2least one two-dimensional (2D) imaging module configured to obtain wide-field 3visual information associated with the component.
Takanishi, however, does teach further comprising at 2least one two-dimensional (2D) imaging module configured to obtain wide-field 3visual information associated with the component. (Col 2, Line 5, see also Figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Lee to incorporate Takanishi’s teaching of having a 2D wide field visual with a camera.  A person of ordinary skill in the art prior to the effective filing date of the claimed invention would do this because it would allow for images to capture the entirety of the component, including all of its corners.  This would ensure that the component and pose identifying devices to have images of the entirety of the component.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hofmeister, et al relates to an ultrasonic sensor on a robotic gripper.  Wettels, et al relates to a robotic arm with controlled lighting, imaging sensors, and neural networks used to process information.  Oleynik, et al, relates to the use of several cameras for the purpose of detecting location or prose of an object.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382.  The examiner can normally be reached on Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664